SAYRE, J.
(dissenting). I do not doubt that the Legislature may in the proper exercise of the police *156power regulate every business in the state. Nor do I doubt that the Legislature may confer upon railroad companies, or individuals operating railroads, the power to provide proper regulations for the protection of their property, the property of those with whom they deal, and for the enforcement of their mutual rights. Indeed, they have that right without express legislative grant, and there are circumstances in which a failure to adopt a proper system of rules and regulations would amount to a dereliction of duty. But it has never been supposed, so far as I am informed, that rules adopted in pursuance of this general power amounted to more than rules of prudence binding only upon those who have notice of them. Here, the proposition is to punish criminally persons who may violate the rules a certain class of private business corporations may see fit to adopt from time to time, and commits the power also to- their managing agents. It seems obvious to me that no peculiar merit to- save the statute is to be 'found in the fact that the enterprises concerned are railways, or that the agents upon whom the power is conferred are managing agents. If the act is to be sustained as a valid exercise of legislative power, a similar power may be conferred on any corporation or person doing business in this state, and may as well have been conferred upon a motorman or conductor. But I do not agree that any private corporation or person can have the power to define the elements of a criminal act. The citizen can be required to look only to the common law, to legislative enactments, or to the ordinances and rules of a certain class of public corporations, and perhaps to some public office acting under responsibility as the representatives of the people, to which quasi legislative powers are delegated for limited and most generally local purposes, to know what acts of his may *157be punished under the criminal laws of the state. Mr. Cooley thus speaks of the doctrine: “It has already been seen that the Legislature cannot delegate its power to make laws; but, fundamental as this maxim is, it is so qualified by the customs of our race, and by other maxims which regard local government, that the right of the Legislature, in the entire absence of authorization or prohibition, to create towns and other inferior municipal organizations, and to confer upon them the powers of local government, and especially of local taxation and public regulations usual with such corpora-tons, would adways pass unchallenged.” — Cons. Lim. 264. In Dunn v. Court of County Revenues, 85 Ala. 144, 4 South. 661, speaking of a stock law, it was said: “These laws are complete within themselves, providing, as they do, in detail, for regulating the running of stock at large, and the enforcement of the rights of all parties to he affected by them in the particular locality to which they are made applicable. None of their terms or provisions are made to rest in the legislative discretion of the county authorities. As to this feaiure, the General Assembly had not abdicated any of that constitutional and prerogative power, which is peculiarly its own. The only power conferred or delegated is to determine the contingency on which the laws, or certain designated portions of them, may go into effect. It is no objection to a statute that it is conditional, or that its taking effect is to depend upon some specified subsequent event. Affirmative legislation, in some cases, may be adopted of which the parties interested are at liberty to avail themselves or not at •their option” — citing Cooley Cons. Lim. 117. In Brodbine v. Inhabitants of Revere, 182 Mass. 598, 66 N. E. 607, it was held that a statute giving the "hoard of metropolitan park commissioners authority to “make *158rules and regulations for the government and use of the roadways or boulevards under its care, breaches whereof shall be breaches of the peace, punishable as such in any court having jurisdiction of the same” was constitutional. But observe the reasoning upon which that decision was placed. After noting that there is a well-known exception to the rule which forbids the delegation of the power to make laws, resting upon conditions which existed from ancient times in most of the older states of the Union, which the Constitutions of those states generally recognize, namely, the existence of towns or other local governmental organizations which had always been accustomed to exercise self-government in regard to local police regulations and other matters affecting peculiarly the interest of their own inhabitants, and that on this account the determination of matters of this character had been held to be a proper exercise of local self-government which the Legislature might commit to a city or town, the court expressed itself as follows: “How far this principle may be extended in the proper application of it is a subject on which there is much difference of opinion among judges. Whether it will justify the creation of a tribunal other than the voters or their usual representatives, where they have a representative government for the management of municipal affairs, seems not to have been much considered by the courts. It is very clear where the people of a city or town have become so numerous that the management of their municipal affairs can be conducted conveniently only by a representative body like a city council, that municipal legislation, such as making ordinances and regulations as to local matters affecting the health, safety, and convenience of the people, may be intrusted to the people’s chosen representatives in a city government. * * * In this commonwealth *159legislation has gone further than this. Apparently on grounds of expediency amounting almost to necessity, the making of rules and regulations for the preservation of the public health has been intrusted to boards of health * * * and a violation of the rules established by city or town boards has long been and is now punishable in the courts.” And it was said that those statutes were to be justified upon one or both of two-grounds: The board of health was treated as properly representing the people in making regulations; the work of the board of health was treated as only a determination of details in the nature of administration. In my judgment the concurrence of both grounds is necessary to support legislation of that character. And penal rules made by boards of harbor and land commissioners were said to be sustained upon these grounds. On these principles, also, was based the decision in Ingram v. State, 39 Ala. 247, 84 Am. Dec. 782.
The Massachusetts case from which I have just quoted states, as well as it can be stated, the theory of penal rules and the justification for them. Chief Justice Marshall had before that used this language, which, in my judgment points out, by inference at least, an exceedingly important limitation upon the delegated power of establishing such rules: “It will not be contended that. Congress can delegate to the courts, or to any other tribunals, powers which are strictly and exclusively legislative. But Congress may certainly delegate to others powers which the Legislature may rightfully exercise itself. * * * The difference between the departments undoubtedly is that the Legislature makes, the executive executes, and the judiciary construes, the law. But the makers of the law may commit something to the discretion of the other departments, and the precise boundary of this power is a subject of delicate *160and difficult inquiry into which the courts will not enter unnecessarily.”-Wayman v. Southard, 10 Wheat. 1, 6 L. Ed. 253. And he instances the power conferred upon courts to make rules which was the subject of inquiry in that case. I am not disposed to aid in the extension of this doctrine of delegated powers to private corporations and persons which are not any part -of the scheme of government and which are without responsibility for the manner in which the power may be exercised. Certainly this court has never gone to any such extent. Certain, also, it is that in each of the cases cited to support this statute the Legislature had confei’red power to make necessary rules upon coordinate branches of the governxnent, and not upon private persons. In the case a.t hand we are requested to put the citizen who may desire to conduct himself in conformity to all the laws of his country in a situation xvhere he cannot go to the Legislature, nor to his local govexmment, nor even to any official bureau or public officer, but xnust have recourse to such information as may be vouchsafed by a private business corporation or a private person, to knoAV what he xnay, and Avhat he may xxot, laAvfully do. The private files of a business concern are to be the sole memorials of penal rules under which every citizen of the state may suffer. Without such rules enacted by street railway companies or their agents the statxxte xneans absolutely nothing. A more complete surrender of the legislative poxver, a more decided step towards a bureaucratic scheme of govexmment, cannot be imagined. Such rules, in my judgment, are not called for by any necessity of governxxxent, lack of legislative authority, lack that promulgation which is an essential of constitutional legislation, and are absolutely void. For these reasons, I dissent.
Mayfield and Evans, JJ., concur in these views.